


Exhibit 10(b)
KIMBALL SEVERANCE BENEFITS PLAN


A. Introduction


Kimball International, Inc. hereby restates the Kimball Severance Benefits Plan,
effective as of July 1, 2014, to provide severance benefits to Eligible
Employees who lose their jobs under certain circumstances. This document
describes the Plan's provisions and serves as both the official Plan document
and the summary plan description required by ERISA, and supersedes the terms of
any previous severance plan sponsored by Kimball International, Inc.


The Plan uses certain defined terms that appear as capitalized words or phrases.
When you encounter a capitalized word or term, you should turn to the Glossary
(Section I) to find its meaning.


B. Severance Benefits


1.    Severance Benefits. You will be entitled to receive the Severance Benefits
described in this section, if you experience a Qualifying Termination as an
Eligible Employee and satisfy the following additional conditions: (i) remain
employed until the termination date selected by the Company; (ii) timely sign a
Release Agreement acceptable to the Company; and (iii) do not revoke the Release
Agreement:


(a)    Severance Pay. If you incur an initial Qualifying Termination as an
Eligible Employee, the amount of your severance pay will equal one week of Base
Pay for each week of your Severance Period. You will receive the severance pay
in a single payment as soon as administratively feasible after signing, without
revoking, the Release Agreement.


(b)    Medical Insurance. If you are covered by the Company's medical insurance
plan at the time of a Qualifying Termination, the Company will pay you, as a
Medical Insurance Allowance, an amount equal to the product of (i) the number of
weeks in your Severance Period and (ii) the weekly COBRA premium amount for the
coverage you had immediately before termination. The Company will also pay you a
special reimbursement amount equal to your expected income tax liability, as
determined by the Plan Administrator in its sole discretion, on the sum of the
Medical Insurance Allowance and the special reimbursement amount. You will
receive the Medical Insurance Allowance and the special reimbursement amount in
a single payment as soon as administratively feasible after termination.


2.    Qualifying Termination. A Qualifying Termination is a termination of
regular employment that is initiated by the Company without cause. The following
events do not constitute a Qualifying Termination, and you will not receive any
Plan benefits if your employment is terminated for any of the following reasons:
(a)    Voluntary resignation, voluntary retirement, or other termination
initiated by the Employee;


(b)    Termination initiated by the Company for cause (including but not limited
to the Employee's malfeasance, misconduct, unsatisfactory work performance, or
breach of an applicable employment agreement);


(c)    A layoff that the Plan Administrator expects will not result in the




--------------------------------------------------------------------------------




Employee's permanent loss of employment with the Company;
(d)    The Employee's death or disability; or


(e)    The Employee's failure to accept a substantially equivalent position with
the Company, a related business entity, or any employer that becomes the
successor to all or a portion of the Company through merger, stock purchase,
asset purchase, or other form of corporate transaction.


3.    Other Severance Benefits Arrangements. This Plan supersedes any previous
severance plan, policy, or practice of general applicability. If the Company
agrees to provide severance benefits to a specific employee or group of
employees in addition to or in lieu of the benefits provided generally under
this Plan, that arrangement may provide that it is part of, and subject to the
general terms and conditions of, this Plan.


4.    Interpretation. This Plan will be interpreted and applied in a manner
consistent with the applicable standards for nonqualified deferred compensation
plans established by Internal Revenue Code Section 409A and its interpretive
regulations and other regulatory guidance. To the extent that any terms of the
Plan would subject an Employee to gross income inclusion, interest, or
additional tax pursuant to Internal Revenue Code Section 409A, those terms are
to that extent superseded by, and will be adjusted to the minimum extent
necessary to satisfy, or to be exempt from coverage by, the applicable Internal
Code Section 409A standards.


C. Funding Of Plan Benefits


The Company intends to pay Plan benefits from the Company's general assets,
without setting aside assets in trust or otherwise placing assets beyond the
reach of the Company's general creditors.


D. Plan Administrator


The Plan Administrator administers the Plan and is a named fiduciary of the Plan
within the meaning of ERISA. The Plan Administrator has the discretionary
authority to interpret all Plan provisions and to determine all issues arising
under the Plan, including issues of eligibility, coverage, and benefits. The
Plan Administrator's failure to enforce any provision of this Plan shall not
affect its right later to enforce those provisions or any other provision of the
Plan. The Plan Administrator may delegate some of its responsibilities under the
Plan to its agents.


E. Claims Procedures


If you believe that you are entitled to a benefit under the Plan that has not
been provided to you, you must submit a written claim for the benefit to the
Plan Administrator within thirty (30) days after your date of termination. If
the Plan Administrator determines that your claim for benefits should be denied
in whole or in part, you will receive written notice of the denial within a
reasonable period of time not to exceed ninety (90) days (or under special
circumstances, one hundred eighty (180) days) after the Plan Administrator
receives your claim. The notice will specify the reason(s) for the denial, the
Plan provision(s) on which the denial is based, and the procedure for requesting
review of the denied claim. When appropriate, the notice will describe any
material needed to perfect the claim and explain why that material is necessary.






--------------------------------------------------------------------------------




You may request review of a denied claim by submitting a written request for
review to the Plan Administrator within sixty (60) days after you receive notice
that your claim was denied. Your request must be signed by you or your
authorized representative. In connection with the review, you or your authorized
representative may review pertinent documents in the Plan Administrator’s
possession and submit written issues, comments, documents or records to the Plan
Administrator. In addition, you may request to receive, free of charge, copies
of all documents, records, and other information that is relevant to your claim
for benefits. The Plan Administrator's review will take into account all
comments, documents, records, and other information that you submit on appeal
even if that information was not submitted or considered in initial benefit
determination. Notice of the Plan Administrator's decision on review will be
sent to you within sixty (60) days of receipt of the request or, if special
circumstances require an extension of time for processing a request, within one
hundred twenty (120) days after receipt of your request. If the decision upholds
the denial of your claim, it will explain the reason(s) with reference to the
specific Plan provision(s) on which the decision is based.


F. Required Statement Of Your Rights


Your Rights Under ERISA


You are a participant in the Plan if you are an Eligible Employee. As a
participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 ("ERISA"). The
following lengthy statement concerning rights of participants under ERISA is
required by regulations issued by the U.S. Department of Labor. ERISA provides
that all Plan participants are entitled to:


Receive Information About Your Plan and Benefit


Examine, without charge, at the Company's offices and at work sites, all Plan
documents and a copy of the latest annual report (Form 5500 series) filed by the
Plan with the U.S. Department of Labor.


Obtain, upon written request, copies of all Plan documents governing the
operation of the Plan including the latest annual report (Form 5500 series),
updated summary plan description, and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for the copies.
Receive a summary of the Plan's annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.


Prudent Actions by Plan Fiduciaries


In addition to creating rights for Plan participants, ERISA imposes duties upon
the persons who are responsible for the operation of the Plan. These persons,
referred to as "fiduciaries," have a duty to do so prudently and in the interest
of you and other Plan participants and beneficiaries. Neither the Company nor
any other person may terminate your employment
or discriminate against you to prevent you from obtaining a Plan benefit or
exercising your rights under ERISA.


Enforce Your Rights






--------------------------------------------------------------------------------




If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision, without charge, and to appeal any denial all within certain time
limits. Under ERISA, there are steps that you can take to enforce the rights
described above. For example, if you request a copy of Plan documents or the
latest annual report from the Plan and do not receive them within 30 days, you
may file suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the Plan Administrator's control. If you have a claim for a Plan benefit
that is denied or ignored, in whole or in part, you may file suit in a state or
federal court. In addition, if you disagree with the Plan's decision, or lack
thereof, concerning the qualified status of a domestic relations order, you may
file suit in federal court. If Plan fiduciaries misuse the Plan's money, or if
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a federal court. The
court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds that your claim is frivolous.


Assistance with Your Questions


If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W., Washington, D.C., 20210. .


G. Amendment And Termination Of Plan


The Company expects to continue the Plan indefinitely, but the Company has the
right to change or terminate the Plan and the benefits with respect to
participants who have not yet signed a Release Agreement.


H. Specific Information Required By ERISA


Plan Name:
Kimball Severance Benefits Plan
Name, Address, and Telephone
Number of Plan Sponsor:
Kimball International, Inc.
1600 Royal Street
Jasper, IN 47549
812-482-1600
Plan Sponsor's Identification No.:
35-2079204
Plan Number:
510
Type of Plan:
The Plan is a welfare benefit plan providing severance benefits to Eligible
Employees.
Type of Administration:
The Plan is administered by Kimball International, Inc.





--------------------------------------------------------------------------------




Name, Address, and Telephone
Number of Plan Administrator:
Kimball International, Inc.
1600 Royal Street
Jasper, IN 47549
812-482-1600
Agent for Service of Legal Process:
Service of legal process may be made on the Plan
Administrator at the address shown above.
Basis of Keeping Records:
Fiscal year



I. Glossary


Wherever used in this document, the following terms have the following meanings,
unless a different meaning is clearly indicated by the context.


Base Pay means one of the following, determined as of the date of the Qualifying
Termination: (i) for a salaried Eligible Employee, the weekly salary; (ii) for
an hourly-paid Eligible Employee, the regular base hourly rate, including shift
premium(excluding incentive/bonus and all other additional/special pay) times
forty hours; or (iii) for Eligible Employees on a per mile pay system or regular
part-time status, the average weekly pay (excluding overtime premium) for the
six (6) weeks immediately preceding notice of termination.


Company means Kimball International, Inc. and related U.S. entities. For the
avoidance of doubt, Kimball Electronics, Inc. and its subsidiaries are only
considered a related entity until October 31, 2014.


Eligible Employee means a regular (non-temporary), full-time or part-time
Employee who is assigned by the Company to perform services principally in the
United States, receives compensation directly from the Company that the Company
reports on a Federal Wage and Tax Statement (Form W-2), and has at least one
full Year of Service.


Employee means an individual who is a common law employee of the Company.


ERISA means the Employee Retirement Income Security Act of 1974, as Amended
Medical Insurance Allowance means the medical insurance allowance described in
Section B.1(b).


Plan means the Kimball Severance Benefits Plan as set forth in this document and
as amended from time to time.


Plan Administrator means Kimball International, Inc.


Qualifying Termination means the termination of an Eligible Employee's
employment as described in Section B.2.


Release Agreement means a written document, in a form determined by the Company,
that includes a release of any claims you may have against the Company or
related entities, including any claims under the federal Age Discrimination in
Employment Act ("ADEA").


Severance Benefits means the Plan benefits described in Section B.1.




--------------------------------------------------------------------------------






Severance Period means, with respect to an Eligible Employee, the number of
weeks, subject to a minimum of two weeks and a maximum of 26 weeks, equal to the
Eligible Employee's Years of Service.


Year(s) of Service means, for an individual, the number of completed 12-month
periods, as shown on the Company's official records, equal to (i) the number of
full months that the individual has been employed by the Company, (ii) divided
by 12, and (iii) rounded down to the nearest number of completed 12-month
periods, subject to below. If an Eligible Employee was employed by the Company
on June 30, 2014, all of the Eligible Employee’s prior service (whether bridged
or not) with Kimball International, Inc, or any related company will be credited
for the Year(s) of Service under this Plan. If a former Employee was not
employed by the Company on June 30, 2014, but is rehired on or after July 1,
2014, only the completed months of service from most recent date of hire (rehire
date) forward will be credited for Year(s) of Service under this Plan and no
prior completed or bridged service shall be credited for Years of Service.




